          Case 2:82-cr-00116-JAT Document 80 Filed 03/01/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. CR-82-00116-PHX-JAT
10                  Plaintiff,                         ORDER
11    v.
12    Sammie Bicenti Chee,
13                  Defendant.
14
15           Pending before the Court is Sammie Bicenti Chee’s Motion to Extend Time to File
16   a Notice of Appeal (Doc. 78). The government does not oppose the motion (Doc. 79), and

17   the Court now rules.
18   I.      BACKGROUND

19           On January 7, 2021, this Court denied Chee’s motion for compassionate release.

20   (Doc. 73). Chee filed a notice of appeal on February 8, 2021. (Doc. 74). On February 16,
21   2021, the Ninth Circuit issued an order noting that Chee filed his notice of appeal outside
22   the 14-day deadline set by Federal Rule of Appellate Procedure (“Rule”) 4(b)(1)(A). It

23   further noted, however, that Chee filed his notice of appeal less than 30 days after the

24   expiration of Rule 4(b)(1)(A)’s deadline. Accordingly, under Rule 4(b)(4), this Court may

25   extend the deadline for Chee to file a notice of appeal upon a showing of “excusable neglect

26   or good cause.” See United States v. Stolarz, 547 F.2d 108, 112 (9th Cir. 1976). The Ninth
27   Circuit remanded this case for the limited purpose of determining whether excusable
28   neglect or good cause exists. (Doc. 77).
       Case 2:82-cr-00116-JAT Document 80 Filed 03/01/21 Page 2 of 3



 1   II.    DISCUSSION
 2          Rule 4(b)(4) provides that a “district court may extend the time to file a notice of
 3   appeal if” “a party so moves no later than 30 days after the time prescribed by this Rule
 4   4(a) expires” and “that party shows excusable neglect or good cause.”
 5                 The excusable neglect standard applies in situations in which
                   there is fault; in such situations, the need for an extension is
 6                 usually occasioned by something within the control of the
                   movant. The good cause standard applies in situations in which
 7                 there is no fault--excusable or otherwise. In such situations, the
                   need for an extension is usually occasioned by something that
 8                 is not within the control of the movant.
 9
     Fed. R. App. P. 4(a)(4) advisory committee’s notes to the 2002 amendments.
10
            Here, Chee’s counsel argues that good cause exists in this case because
11
     “unavoidable and systemic delays in communications” prevented Chee from informing
12
     counsel that he wanted to appeal. (Doc. 78 at 1). On January 8, 2021, the day after the
13
     Court denied Chee’s motion for compassionate release, counsel mailed the Order to Chee,
14
     who is incarcerated in Virginia. (Id. at 1–2). Counsel spoke to Chee on the phone on
15
     January 12, 2021 through a Navajo interpreter, but Chee had not yet received a copy of the
16
     Order. (Id. at 2). Counsel received a letter from Chee (drafted by someone else) on February
17
     8, 2021, stating that he wished to appeal the ruling, and counsel filed Chee’s notice of
18
     appeal the same day. (Id.).
19
            Counsel notes that several factors beyond her control resulted in the late notice of
20
     appeal. First, Chee cannot read or write and speaks Navajo, which may have delayed his
21
     ability to fully grasp the Court’s Order. (Id. at 3). This language barrier further prevented
22
     him from communicating with counsel via email. (Id.). Further, counsel notes that the post
23
     office was experiencing delays in delivering mail during that time. (Id.).
24
            Given these uncontested factors, the Court finds that causes sufficiently “not within
25
     the control of the movant” resulted in the delayed filing.
26
27
28


                                                 -2-
       Case 2:82-cr-00116-JAT Document 80 Filed 03/01/21 Page 3 of 3



 1   III.   CONCLUSION
 2          Good cause appearing,
 3          IT IS ORDERED that pursuant to the Ninth Circuit’s order (Doc. 77), Chee’s
 4   Motion to Extend Time to File a Notice of Appeal (Doc. 78) is GRANTED.
 5          IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this
 6   Order to the Ninth Circuit Court of Appeals re: appeal 21-10042.
 7          Dated this 1st day of March, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
